Per Curiam.
The Essex County Ethics and Grievance Committee filed a presentment with this court advising that the respondent Saul A. Keller had been convicted in the United States District Court for the District of New Jersey on an indictment charging the offense of aiding and abetting in the filing of a false Federal Housing Administration Certificate. At the argument of this order to show cause *131the respondent represented that he would appeal from the judgment of conviction after sentence. Under' the circumstances it is the order of the court that the respondent be suspended from the practice of law until the further order of the court.
For suspension — Chief Justice Vanderbilt, and Justices Heher, Oliphant, Wachenfeld, Burling, Jacobs and Weintraub — 7.
Opposed — None.